Citation Nr: 1024845	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the Veteran's child, B.E.E., as 
helpless on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  
He was a Purple Heart recipient.  He died in March 2001.  The 
appellant is his surviving spouse, in receipt of service-
connected cause of death benefits, prior to her remarriage.  
B.E.E. is the son of the Veteran and the appellant who has 
brought the current claim on his behalf.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In March 2010, the appellant testified at a Travel Board hearing 
before the undersigned.  


FINDINGS OF FACT

1.  The Veteran's son, B.E.E., was born in October 1978 and 
reached age 18 years in October 1996.

2.  Resolving all doubt in the appellant's favor, B.E.E. has been 
permanently incapable of self-support by reason of diabetes 
mellitus, Type I, and its complications, since prior to attaining 
the age of 18 years.



CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support have been met.  38 
U.S.C.A. § 101(4), 1310, 1542, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's 
claim is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Pursuant to 38 C.F.R. § 3.356(a) (2009), a child must be shown to 
be permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis must be on the individual's condition at 
the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  It is the condition at that specific point 
in time which determines whether entitlement to the status of 
"child" should be granted.

In other words, for purposes of initially establishing helpless 
child status, the "child's" condition subsequent to his or her 
18th birthday is not for consideration.  Id.  According to the he 
United States Court of Appeals for Veterans Claims (Court), if a 
finding is made that a claimant (the purported child) was 
permanently incapable of self support as of the claimant's 18th 
birthday, then evidence of the claimant's subsequent condition 
becomes relevant for the second step of the analysis which is 
that VA has a burden of showing improvement sufficient to render 
the claimant capable of self-support.  If the claimant is shown 
to be capable of self-support at 18, VA is required to proceed no 
further.  Id.

Rating determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  38 C.F.R. § 
3.356(b).  The question of permanent incapacity for self-support 
is one of fact for determination by the rating agency on 
competent evidence of record in the individual case.  Id.  Rating 
criteria applicable to disabled veterans are not considered 
controlling.

There are four principal factors for consideration on determining 
permanent incapacity for self-support.  The first is the fact 
that a claimant is earning his own support is prima facie 
evidence that he is not incapable of self-support.  38 C.F.R. 
§ 3.356(b)(1).  Incapacity for self-support will not be 
considered to exist when the child by his own efforts is provided 
with sufficient income for his reasonable support.  Id.

Second, when a child is shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, it may be so held at a later date 
even though there may have been a short intervening period or 
periods when his condition was such that he was employed, 
provided the cause of incapacity is the same as that upon which 
the original determination was made and there were no intervening 
diseases or injuries that could be considered as major factors.  
38 C.F.R. § 3.356(b)(2).  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be considered as 
rebutting permanent incapability of self-support otherwise 
established.  Id.

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent attitude 
of parents, and the like.  38 C.F.R. § 3.356(b)(3).  In those 
cases where the extent and nature of disability raises some doubt 
as to whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  Id.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of any 
nature within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Id.  
Lack of employment of the child either prior to the delimiting 
age or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination to 
work or indulgence of relatives or friends.  Id.

Fourth, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The Board finds that the Veteran's son, B.E.E.., was incapable of 
self-support at age 18 due to diabetes mellitus and the 
complications thereof.  There is no evidence in the file that he 
is currently or has ever been married.

The RO denied this case on the bases that the B.E.E. had a 
history of earning $30,000 over a 6 year period and since there 
was no evidence in the claims file relative to his medical state 
at any time.  At the Board hearing, however, the appellant 
furnished evidence and waived initial RO jurisdiction over that 
evidence.  She also provided credible evidence regarding B.E.E.'s 
past and current employment and medical history.  

With regard to his earnings, B.E.E. earned between $1,000 to 
3,000 a year over a 9 year period doing such jobs as cleaning a 
movie theater.  B.E.E. earned well below the poverty level and he 
was not capable, by his own efforts, to provide himself with 
sufficient income for his reasonable support.  His employment was 
more consistent with the type which was only casual and 
intermittent and which was terminated by reason of his DM 
disability and its complications.  He was not able to obtain or 
maintain gainful employment due to his physical disability.  

B.E.E. was diagnosed as having DM, Type I, at the age of 15 
years.  The medical records as well as the lay evidence 
establishes that the DM has been poorly controlled at all times 
and has resulted in severe complications, including feet 
disabilities, neuropathy, multiple eye problems, fecal 
incontinence due to neurological damage, and the current need for 
multiple organ transplants.  There is a gap in the medical 
records regarding when the more severe complications began.  
However, in pertinent part, one of B.E.E.'s physicians, Jan V. 
Dickey, M.D. provided a statement as to the following.  DM, Type 
I, has been severe since age 15, and that B.E.E. developed 
neuropathy in his feet with chronic diarrhea and fecal 
incontinence.  The fecal incontinence is due to neurological 
damage from the DM.  He also developed multiple foot ulcers and 
infections necessitating surgeries.  The DM and its complications 
rendered B.E.E. permanently disabled.  The physician did not 
specify that the permanently disabled status began prior to age 
18; however, the physician indicated that B.E.E.'s condition was 
severe prior to age 18 and had remained severe, tending to show 
that he has been permanently disabled since that time.  

The evidence is at least in equipoise as to whether B.E.E. was 
permanently incapable of self-support by reason of his DM at the 
date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).  As 
mentioned, the focus of the analysis is on the condition of the 
individual at the age of turning 18.  Dobson, 4 Vet. App. 445.  
The statement of the physician and the appellant's testimony have 
placed the evidence in equipoise since, even though the 
underlying records are not in the claims file, this physician 
indicated that the appellant's DM was severe for several years 
prior to age 18 and his report is supported by the testimony of 
B.E.E.'s mother (the appellant).  The medical evidence of record 
clearly shows that the DM has continued to remain severe, totally 
disabling, and B.E.E. is still permanently incapable of self-
support.

Based on this evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies in the present appeal. 38 
U.S.C.A. § 5107 (West 2002).  Thus, the Board finds that that 
B.E.E. became permanently incapable of self-support at the time 
of his 18th birthday.  Thus, the appeal is granted.


ORDER

Entitlement to recognition of the Veteran's child, B.E.E., as 
helpless on the basis of permanent incapacity for self-support is 
granted, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


